UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JOHN A. CHAMPION,                         )
                                          )
                  Petitioner,             )
                                          )
            v.                            )                 Civil Action No. 12-1780 (JDB)
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
_________________________________________ )


                                 MEMORANDUM OPINION


       This matter is before the Court on John A. Champion’s petition for a writ of habeas

corpus. For the reasons discussed below, the petition will be denied as time-barred.

                                      I. BACKGROUND

       On February 11, 1999, in the Superior Court of the District of Columbia, petitioner pled

guilty to the murder of Louise Washington, the elderly woman in whose house petitioner rented a

room. See Pet. at 1; Gov’t’s Opp’n to Pet’r’s Pet. for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 (“Gov’t’s Opp’n”), Ex. D (transcript of plea hearing at 10:3-11:8) & Ex. O

(Judgment and Commitment Order). 1 On April 2, 1999, the court imposed a sentence of 20


1
   Ms. Washington’s death was ruled a homicide by blunt force trauma to the head. See Gov’t’s
Opp’n, Ex. C (Letter to John T. Kenney, Esq., from Matthew G. Olson dated January 23, 1999)
at 2. A grand jury charged petitioner with first degree murder while armed, armed robbery of a
senior citizen, and first degree murder while armed (felony murder). See id., Ex. A (Indictment,
United States v. Champion, Crim. No. F-3451-98 (D.C. Super. Ct. July 13, 1998)). Petitioner
(continued . . . )


                                                1
years to life imprisonment. Gov’t’s Opp’n, Ex. E (transcript of sentencing hearing at 9:20-

21).

       Although petitioner did not file a direct appeal, he twice collaterally attacked his

conviction and sentence by filing pro se motions under D.C. Code § 23-110 in the Superior

Court. The first, see id., Ex. H (Pro Se Motion to Proceed Pro Se in a Collateral Attack on

Conviction and Sentence Pursuant to 23 D.C. Code 110 dated April 22, 2004), was denied

without prejudice on November 23, 2004 because petitioner failed to articulate adequately his

claims for relief. See generally id., Ex. I (Order, United States v. Champion, Crim. No. F-3451-

98 (D.C. Super. Ct. filed Nov. 29, 2004)). The second, dated August 14, 2006, see id., Ex. K

(Memorandum of Law in Support of Motion to Withdraw Plea, Vacate, Set Aside or Correct

Sentence with Exhibits), was denied without a hearing on December 9, 2009. Id., Ex. L (Order,

United States v. Champion, Crim. No. F-3451-98 (D.C. Super. Ct. Dec. 9, 2009). Petitioner

appealed this decision to the District of Columbia Court of Appeals, see Gov’t’s Opp’n, Ex. N

(Initial Brief of the Appellant, Champion v. United States, No. 09-CO-1599 (D.C. App. Apr. 19,

2010)), which affirmed the Superior Court’s denial of the § 23-110 motion on March 1, 2011.

See id., Ex. O (Memorandum Opinion and Judgment, Champion v. United States, No. 09-CO-

1599 (D.C. App. Mar. 1, 2011)). The Supreme Court of the United States denied his petition for

a writ of certiorari on October 3, 2011. Champion v. United States, 132 S. Ct. 331 (2011).

Subsequently, on October 31, 2011, petitioner filed a motion in the Court of Appeals to recall its




pled guilty to one count of second degree murder while armed. See generally id., Ex. D
(transcript of plea hearing).



                                                 2
mandate; the motion was denied on November 18, 2011. See Gov’t’s Opp’n, Ex. M (docket

sheet). He filed the instant petition on October 18, 2012. 2

                                        II. DISCUSSION 3

       A federal district court may “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). Petitioner is serving a criminal sentence imposed by the Superior Court of the District

of Columbia and is considered a state prisoner for purposes of federal habeas relief. See, e.g.,

Hazel v. Lves, No. 11-1100, 2011 WL 5022899, at *1 (D.D.C. Oct. 20, 2011) (recognizing that a

District of Columbia prisoner is considered a State prisoner); Banks v. Smith, 377 F. Supp. 2d 92,

94 (D.D.C. 2005) (“The D.C. Circuit has consistently held that when considering a writ of

habeas corpus a prisoner of the District of Columbia is considered a State prisoner, when the

prisoner is held under a conviction of the D.C. Superior Court.”); cf. Madley v. U.S. Parole




2
   It appears that the Clerk of Court received the petition for a writ of habeas corpus, the
application to proceed in forma pauperis, a prisoner trust fund account statement, and a motion
for appointment of counsel on October 18, 2012. The application to proceed in forma pauperis
was granted on October 28, 2012, and these papers [ECF Nos. 1-4] were officially filed on the
Court’s electronic docket on October 31, 2012. The Court treats the petition as if it were filed on
October 18, 2012.
3
   To the extent that petitioner seeks review of claims arising from errors that occurred during
criminal proceedings in the Superior Court and from trial counsel’s performance, this Court
cannot entertain them because petitioner does not show that his remedy under D.C. Code § 23-
110 is inadequate or ineffective. See Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009);
Plummer v. Fenty, 321 F. App’x 7, 8 (D.C. Cir. 2009) (per curiam). “The petitioner’s lack of
success in the District of Columbia courts does not render his local remedy inadequate or
ineffective.” Blount v. Wilson, No. 11-0743, 2011 WL 1526945, at *1 (D.D.C. Apr. 19, 2011)
(citations omitted). The only issue that this Court could address is petitioner’s ineffective
assistance of appellate counsel claim under “the standard set forth in 28 U.S.C. § 2254.”
Williams, 586 F.3d at 1002.



                                                 3
Comm’n, 278 F.3d 1306, 1308-09 (D.C. Cir. 2002) (holding that District of Columbia courts are

deemed to be state courts for purposes of 28 U.S.C. § 2253).

       “Effective April 24, 1996, the Antiterrorism and Effective Death Penalty Act (AEDPA) .

. . impose[d] a 1-year period of limitation on motions brought under [28 U.S.C. § 2255].” United

States v. Saro, 252 F.3d 449, 251 (D.C. Cir. 2001) (citation omitted). “Courts have generally

applied the same analysis to the time limitations in § 2254 and § 2255,” United States v. Cicero,

214 F.3d 199, 203 n.* (D.C. Cir. 2000), and, therefore, a one-year period of limitation applies to

an application for a writ of habeas corpus by a person in custody pursuant to the judgment of the

District of Columbia Superior Court. 28 U.S.C. § 2244(d)(1); see Wright v. Wilson, __ F. Supp.

2d __, __, 2013 WL 949845, at *2 (D.D.C. Mar. 12, 2013). “The limitation period . . . run[s]

from . . . the date on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

       The government contends that the petition is time-barred and “should be dismissed

without a hearing because it was filed more than twelve years too late.” Gov’t’s Opp’n. at 23.

Petitioner responds that “the clock beg[a]n to run [on] November 18, 2011 when the [District of

Columbia Court of Appeals] denied his motion to recall the mandate, therefore his § 2254

[petition] was filed on time on October 31, 2012.” Reply Brief of the Appellant at 5. He is

mistaken.

       The limitations period began to run when petitioner’s Superior Court conviction became

final. See, e.g., Peoples v. Schultz, 806 F. Supp. 2d 174, 179 (D.D.C. 2011). Petitioner was

sentenced on April 2, 1999 and he filed no appeal. His conviction became final, then, when the




                                                4
30-day period for the filing of an appeal expired, on May 3, 1999. 4 See Williams v. United

States, 878 A.2d 477, 484 (D.C. 2005) (discussing D.C. App. R. 4(b) requirement that notice of

appeal must be filed within 30 days of entry of the judgment or order from which appeal is

taken); cf. United States v. Peterson, __ F. Supp. 2d __, __, 2013 WL 139197, at *2 (D.D.C. Jan.

11, 2013) (concluding that one-year limitations period for the filing of a § 2255 motion began to

run on the date the judgment of conviction became final). Unless the statute of limitations was

tolled, the deadline for the filing of petitioner’s § 2254 petition fell on May 3, 2000.

       The limitations period is tolled while “a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending,”

28 U.S.C. § 2244(d)(2), that is, until the completion of the ordinary state collateral review

process. See Carey v. Saffold, 536 U.S. 214, 219-20 (2002). Ordinarily, the limitations period

would have been tolled while petitioner’s § 23-110 motions were pending. But tolling would not

have helped petitioner because he did not file his first § 23-110 motion until April 2004, almost

four years after the limitations period had expired. See Hatch v. Jett, 847 F. Supp. 2d 88, 95

(D.D.C. 2012) (dismissing § 2254 petition filed approximately 18 months after limitations period

expired, “[e]ven accounting for the periods during which the limitations period was tolled”).

       Because “§ 2244(d) is subject to equitable tolling in appropriate cases,” Holland v.

Florida, 130 S. Ct. 2549, 2560 (2010) (citations omitted), petitioner may be able to proceed, but

“only if he shows (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” Id. at 2562 (citation

and internal quotation marks omitted). Petitioner does not articulate, and the Court on its review


4
  Because the thirty-day period expired on Sunday, May 2, 1999, the period runs to the next
business day. See Super. Ct. Civ. R. 6(a).



                                                  5
of petitioner’s submissions cannot identify, any extraordinary circumstance that would have

prevented petitioner from pursuing habeas relief in federal court within the applicable time limit.



                                       III. CONCLUSION

       The Court concludes that the habeas petition is untimely. Accordingly, the Court will

deny the petition and dismiss this action. An Order accompanies this Memorandum Opinion.




DATE: May 31, 2013                               /s/
                                                 JOHN D. BATES
                                                 United States District Judge




                                                 6